DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17 and 20 are objected to because of the following informalities:  Claims 17 and 20 in line 2 recite “the electronic path” there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without details of the placement detection button, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claim 16 recites a placement detection button to detect the body part where the patch is placed, however, there is nothing in the specification at the time of filing which indicates what structure such a button comprises or how such a button detects the body part.  The term “button” does not describe sufficient hardware or software necessary to carry out the detection.  It is not clear if the button is some sort of sensor and if so what kind or if the button is something that gets depressed in some fashion.  As such, claim 16 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not disclose with sufficient specificity what the button is or how it functions to detect a body part.  The button is only schematically shown in Fig. 17 with no accompanying disclosure which would inform one of ordinary skill as to the structure of the button and the means by which it detects the body part where the patch it placed.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites a placement detection button.  However, as described above, it is not clear what this button constitutes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2003/0219470 A1) in view of Chowdhury (US 2011/0288506).
With regard to claim 1, Zhang et al. teach an electronic patch for transdermal delivery of medicament, comprising: a medicament compartment to contain a medicament, comprising: a reservoir configured to hold a medicament (Fig. 20 reservoir containing 128, see side walls 124), the reservoir having on one end a first protective film layer (Fig. 20 member 126, [0081], [0082], walls can be made of a thin foam material take as a film layer) and on the other end a rate controlling membrane, the first protective film payer and the rate controlling membrane situated approximately opposing each other and separated by the height of the reservoir (Fig. 20 member 192, [0115]-[0116]); an adhesive pad attached to the reservoir at the end where the rate controlling membrane resides, the adhesive pad being in contact with the reservoir at the perimeter of the reservoir (Fig. 21 member 112, device of Fig. 20 is inserted into device shown in Fig. 21, [0116]-[0118], see exemplary Fig. 10 showing combination of components in Figs. 8 and 9); an electronic controller in contact with and operatively connected to the reservoir (Fig. 21 member 200, [0117]), the electronic controller comprising: a thermal conductive layer configured to conduct thermal energy to the medicament compartment, the thermal conductive layer being in physical contact with and operatively connected to the first protective film layer (Fig. 21 member 102, [0088], see exemplary Fig. 10 showing how layers would be in contact); a flexible circuit board having a heating element and a thermistor (Fig. 21 heating element 202 sensors 218, [0118]); a motherboard having electronic circuits and electronic components attached to the motherboard, the motherboard operatively connected to the flexible circuit board (Fig. 21 circuits and components 214 and 216 connected via traces 206 and 208, [0118]); and a thermal isolation layer situated between the flexible circuit board and the motherboard, the thermal isolation layer configured to substantially reduce thermal energy conduction from the flexible circuit board (unlabeled portion below 208 and 206 in Fig. 21, shown as 104 in Fig. 8); a battery operatively connected to the motherboard (Fig. 21 member 212); and a housing to house the electronic controller components (Fig. 21 member 152); wherein the motherboard comprises a microcontroller ([0118] microcontroller must be included in electronic circuit components 214 as temperature is controlled through sensed feedback), and wherein the medicament compartment and the electronic controller are operatively connected to each other (Fig. 21 via 156, see exemplary Fig. 10).  Zhang et al. do not disclose a second protective film layer.  However, Chowdhury teaches an adhesive patch using a backing on the adhesive prior to use to protect the adhesive ([0030]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a second film layer in Zhang et al. as Chowdhury teaches this is beneficial to protect the adhesive prior to use.  Further, such release liners are well known in the art.
With regard to claim 2, see [0118] temperature data is collected.
With regard to claim 7, see Figs. 20 and 21, the reservoir as shown in Fig. 20 is capable of being removed and replaced by another in the device of Fig. 21.
With regard to claim 8, the applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113.  The components may be made of plastic ([0088]) and as such the compartment is capable of being made by three-dimensional printing.
With regard to claim 9, see [0118], the physician can set heating time periods and periods between heating.
With regard to claim 10, see Fig. 20 drug formulation 128, [0115].
With regard to claim 11, see [0030] and [0168] an insulating tape may cover the device to protect the device and skin from extreme temperature.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2003/0219470 A1) and Chowdhury (US 2011/0288506) as applied to claims 1 and 2 above, and further in view of Goguen (US 2017/0351840 A1).
With regard to claims 3 and 5, Zhang et al. teach a device substantially as claimed.  Zhang et al. teach temperature data is collected and as heating periods and timing are set this data is also collected ([0118]).  Zhang et al. teach various drugs can be used ([0127]) but do not specifically disclose the type of medicament is input.  However, Goguen teaches a drug delivery patch ([0020]) and that patch information that is stored includes type of medication ([0028], [0033], [0035], Fig. 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include mediation type data in Shang et al. as Goguen teach this to be beneficial for ensuring proper usage and would enhance safety.
With regard to claims 4 and 6, Zhang et al. teach a device substantially as claimed.  Zhang et al. teach information is input for execution ([0118]) but Zhang et al. do not disclose wirelessly communicating and receiving commands from a computer processor.  However, Goguen teaches a drug delivery patch in which instructions for delivery are wirelessly input or a wired connection may also be used ([0043]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use wireless transmission of information as Goguen teaches equivalently using wired or wireless input and wireless input would provide an easy means for the user to program the device and is well known in the art.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2003/0219470 A1), Chowdhury (US 2011/0288506), and Goguen (US 2017/0351840 A1) as applied to claim 11 above, and further in view of Mao et al. (US 2013/0123719 A1).
With regard to claim 12, Zhang et al. teach a device substantially as claimed.  Zhang et al. teach information is input for execution ([0118]) but Zhang et al. do not disclose a Light Emitting Diode to indicate status.  However, Mao et al. teach using LEDs to indicate device status ([0030]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use LEDs in Zhang et al. as Mao et al. teach this is beneficial for indicating device status.
 With regard to claims 13 and 14, Zhang et al. teach a device substantially as claimed.  Zhang et al. teach information is input for execution ([0118]) but Zhang et al. do not disclose wirelessly communicating and receiving commands from a computer processor.  However, Goguen teaches a drug delivery patch in which instructions for delivery are wirelessly input or a wired connection may also be used, such commands are received from a computer product on a remote computing article ([0043]). Data is transmitted between the patch and the remote article and stored to conduct machine-based learning ([0028], [0038], [0051], [0052]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use wireless transmission of information and interfacing with a remote article as Goguen teaches equivalently using wired or wireless input and wireless input would provide an easy means for the user to program the device and is well known in the art.  Such transmission between components allows for treatment to be modified based on the user for enhanced delivery.
With regard to claim 15, Zhang et al. teach a device substantially as claimed.  Zhang et al. teach data is collected to adjust delivery ([0118]).  Zhang et al. do not disclose an accelerometer and using movement data to adjust the operation.  However, Goguen teaches a drug delivery patch in which muscle twitch data can ([0038]) be used to control operation and that accelerometers are used to detect movement ([0041]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an accelerometer to detect movement and adjust operation in Zhang et al. as Goguen teach muscle movement may be indicative of conditions which require adjustment and accelerometers are effective in detecting motion.  Such additional sensing enhances device safety and use.
With regard to claim 16, Zhang et al. teach a device substantially as claimed.  Zhang et al. do not disclose a placement detection button.  However, Mao et al. teach using a skin contact sensor (taken as a button) to detect placement of a drug delivery patch on the skin (the skin is taken as a body part) and this information is collected and communicated to indicate proper usage to inform the practitioner if adjustments need to be made and also adjusts the on and off operation of the patch which would ensure delivery does not occur unless the device is positioned on the patient and can also warn the patient to prevent re-use of a patch ([0005], [0026]-[0028], [0032]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a placement detection button in Zhang et al. as Mao et al. teach this is beneficial to record use for the practitioner, to enhance safety by preventing the device from turning on and delivering unless it is in position, and further enhances safety by warning if a device is attempted to be re-used.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2003/0219470 A1) in view of Chowdhury (US 2011/0288506) and Goguen (US 2017/0351840 A1).
With regard to claims 17 and 19, Zhang et al. teach a method to deliver medicine transdermally, comprising the steps of: placing the electronic patch on a user's skin at an administration site (abstract, Figs. 20 and 21 show patch components), the electronic patch comprising: a medicament compartment to contain a medicament, comprising: a reservoir configured to hold a medicament (Fig. 20 reservoir containing 128, see side walls 124), the reservoir having on one end a first protective film layer (Fig. 20 member 126, [0081], [0082], walls can be made of a thin foam material take as a film layer) and on the other end a rate controlling membrane, the first protective film payer and the rate controlling membrane situated approximately opposing each other and separated by the height of the reservoir (Fig. 20 member 192, [0115]-[0116]); an adhesive pad attached to the reservoir at the end where the rate controlling membrane resides, the adhesive pad being in contact with the reservoir at the perimeter of the reservoir (Fig. 21 member 112, device of Fig. 20 is inserted into device shown in Fig. 21, [0116]-[0118], see exemplary Fig. 10 showing combination of components in Figs. 8 and 9); an electronic controller in contact with and operatively connected to the reservoir (Fig. 21 member 200, [0117]), the electronic controller comprising: a thermal conductive layer configured to conduct thermal energy to the medicament compartment, the thermal conductive layer being in physical contact with and operatively connected to the first protective film layer (Fig. 21 member 102, [0088], see exemplary Fig. 10 showing how layers would be in contact); a flexible circuit board having a heating element and a thermistor (Fig. 21 heating element 202 sensors 218, [0118]); a motherboard having electronic circuits and electronic components attached to the motherboard, the motherboard operatively connected to the flexible circuit board (Fig. 21 circuits and components 214 and 216 connected via traces 206 and 208, [0118]); and a thermal isolation layer situated between the flexible circuit board and the motherboard, the thermal isolation layer configured to substantially reduce thermal energy conduction from the flexible circuit board (unlabeled portion below 208 and 206 in Fig. 21, shown as 104 in Fig. 8);  a foam tape situated at the top of the thermal isolation layer ([0030] and [0168] an insulating tape may cover the device to protect the device and skin from extreme temperature); a battery operatively connected to the motherboard (Fig. 21 member 212); and a housing to house the electronic controller components (Fig. 21 member 152); a medicament residing inside the reservoir (Fig. 20 drug formulation 128, [0115]); wherein the motherboard comprises a microcontroller ([0118] microcontroller must be included in electronic circuit components 214 as temperature is controlled through sensed feedback), and wherein the medicament compartment and the electronic controller are operatively connected to each other (Fig. 21 via 156, see exemplary Fig. 10), setting operating parameters for the electronic transdermal patch ([0118]); and- 26 -RM-P001-USPATENT starting the operating procedure for the electronic transdermal patch ([0118]).  Zhang et al. do not disclose a second protective film layer.  However, Chowdhury teaches an adhesive patch using a backing on the adhesive prior to use to protect the adhesive ([0030]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a second film layer in Zhang et al. as Chowdhury teaches this is beneficial to protect the adhesive prior to use.  Further, such release liners are well known in the art.  Zhang et al. teach information is input for execution and using data to make changes in medical care ([0118]) but Zhang et al. do not disclose wirelessly communicating and receiving commands from a computer processor.  However, Goguen teaches a drug delivery patch in which instructions for delivery are wirelessly input or a wired connection may also be used, such commands are received from a computer product on a remote computing article ([0043]). Data is transmitted between the patch and the remote article and stored to conduct machine-based learning ([0028], [0038], [0051], [0052]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use wireless transmission of information and interfacing with a remote article as Goguen teaches equivalently using wired or wireless input and wireless input would provide an easy means for the user to program the device and is well known in the art.  Such transmission between components allows for treatment to be modified based on the user for enhanced delivery.  As combined the remote interface would necessarily be opened to input parameters and control the device.
With regard to claim 18, Zhang et al. teach a device substantially as claimed.  Zhang et al. teach temperature data is collected and as heating periods and timing are set this data is also collected ([0118]).  
With regard to claim 20, Zhang et al. teach a method to deliver medicine transdermally, comprising the steps of: placing the electronic patch on a user's skin at an administration site (abstract, Figs. 20 and 21 show patch components), the electronic patch comprising: a medicament compartment to contain a medicament, comprising: a reservoir configured to hold a medicament (Fig. 20 reservoir containing 128, see side walls 124), the reservoir having on one end a first protective film layer (Fig. 20 member 126, [0081], [0082], walls can be made of a thin foam material take as a film layer) and on the other end a rate controlling membrane, the first protective film payer and the rate controlling membrane situated approximately opposing each other and separated by the height of the reservoir (Fig. 20 member 192, [0115]-[0116]); an adhesive pad attached to the reservoir at the end where the rate controlling membrane resides, the adhesive pad being in contact with the reservoir at the perimeter of the reservoir (Fig. 21 member 112, device of Fig. 20 is inserted into device shown in Fig. 21, [0116]-[0118], see exemplary Fig. 10 showing combination of components in Figs. 8 and 9); an electronic controller in contact with and operatively connected to the reservoir (Fig. 21 member 200, [0117]), the electronic controller comprising: a thermal conductive layer configured to conduct thermal energy to the medicament compartment, the thermal conductive layer being in physical contact with and operatively connected to the first protective film layer (Fig. 21 member 102, [0088], see exemplary Fig. 10 showing how layers would be in contact); a flexible circuit board having a heating element and a thermistor (Fig. 21 heating element 202 sensors 218, [0118]); a motherboard having electronic circuits and electronic components attached to the motherboard, the motherboard operatively connected to the flexible circuit board (Fig. 21 circuits and components 214 and 216 connected via traces 206 and 208, [0118]); and a thermal isolation layer situated between the flexible circuit board and the motherboard, the thermal isolation layer configured to substantially reduce thermal energy conduction from the flexible circuit board (unlabeled portion below 208 and 206 in Fig. 21, shown as 104 in Fig. 8);  a foam tape situated at the top of the thermal isolation layer ([0030] and [0168] an insulating tape may cover the device to protect the device and skin from extreme temperature); a battery operatively connected to the motherboard (Fig. 21 member 212); and a housing to house the electronic controller components (Fig. 21 member 152); a medicament residing inside the reservoir (Fig. 20 drug formulation 128, [0115]); wherein the motherboard comprises a microcontroller ([0118] microcontroller must be included in electronic circuit components 214 as temperature is controlled through sensed feedback), and wherein the medicament compartment and the electronic controller are operatively connected to each other (Fig. 21 via 156, see exemplary Fig. 10), setting operating parameters for the electronic transdermal patch ([0118]).  Zhang et al. do not disclose a second protective film layer.  However, Chowdhury teaches an adhesive patch using a backing on the adhesive prior to use to protect the adhesive ([0030]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a second film layer in Zhang et al. as Chowdhury teaches this is beneficial to protect the adhesive prior to use.  Further, such release liners are well known in the art.  Zhang et al. teach information is input for execution and using data to make changes in medical care ([0118]) but Zhang et al. do not disclose wirelessly communicating and receiving commands from a computer processor, and collecting, transmitting, storing, and analyzing data and conducting research.  However, Goguen teaches a drug delivery patch in which instructions for delivery are wirelessly input or a wired connection may also be used, such commands are received from a computer product on a remote computing article ([0043]). Data is collected and transmitted between the patch and the remote article and stored to conduct machine-based learning ([0028], [0038], [0051], [0052]).  Goguen further discloses monitoring various patches and that established criteria, which would necessarily be determined through previous data and research, are used in adjusting delivery in response to sensed information ([0035]-[0038], Fig. 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use wireless transmission of information and interfacing with a remote article as Goguen teaches equivalently using wired or wireless input and wireless input would provide an easy means for the user to program the device and is well known in the art.  Such transmission between components allows for treatment to be modified based on the user for enhanced delivery.  As combined the remote interface would necessarily be opened to input parameters and control the device.  Such patches would necessarily be used on various patients for finite application.  As Goguen discloses established criteria it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to aggregate data from various patches and users and conduct research using the device of Zhang et al. as this is a well-known methodology to establish user parameters and allows for better and more informed control with a bigger sample size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783